—Proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Liquor Authority, dated April 20, 1993, which, after a hearing, suspended the petitioner’s liquor license for a 10-day period.
Adjudged that the petition is granted, on the law, with costs, the determination is annulled, and the charges are dismissed.
The evidence that was adduced at the administrative hearing establishes that a "Broadway Joker Poker” video game was in operation on the licensed premises during an inspection in May 1992. However, the record fails to establish that the subject video game awarded a player anything of value for drawing a winning hand, including an extension of playing time or a free game (see, Matter of Shell Lounge v New York State Liq. Auth., 206 AD2d 536; Matter of 162 Gardiners Ave. Lounge v New York State Liq. Auth., 171 AD2d 662). Thus, the record lacks substantial evidence to support the respondent’s finding that the video game in question is a gambling device in violation of 9 NYCRR 53.1 (t) and Alcoholic Beverage Control Law § 106 (6). Sullivan, J. P., Lawrence, Ritter and Joy, JJ., concur.